UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-33460 GEOKINETICS INC. (Name of registrant as specified in its charter) DELAWARE 94-1690082 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1500 CityWest Blvd., Suite 800 Houston, TX77042 Telephone number:(713) 850-7600 Website:www.geokinetics.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesTNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer T Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNoT At May 5, 2010, there were 17,670,151 shares of common stock, par value $0.01 per share, outstanding. GEOKINETICS INC. INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as ofDecember 31, 2009 andMarch 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2010 5 Condensed Statements of Stockholders’ Equity and Other Comprehensive Income 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosure About Market Risk 24 Item 4.Controls and Procedures 24 PART II.OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.Submission of Matters to a Vote of Security Holders 27 Item 5.Other Information 27 Item 6.Exhibits 28 Signatures 29 2 Index Geokinetics Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) December 31, March 31 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $1,167 at December 31, 2009 and $5,110 at March 31, 2010 Deferred costs Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash to be used for PGS Onshore acquisition — Goodwill Multi-client data library, net Deferred financing costs, net Other assets, net Total assets $ $ LIABILITIES, MEZZANINE AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term debt and current portion of long-term debt and capital lease obligations $ $ Accounts payable Accrued liabilities Deferred revenue Income taxes payable Total current liabilities Long-term debt and capital lease obligations, net of current portion Deferred income tax Other long-term liabilites — Mandatorily redeemable preferred stock Total liabilities Commitments & Contingencies Mezzanine equity: Preferred stock, Series B Senior Convertible, $10.00 par value; 2,500,000 shares authorized, 290,197 shares issued and outstanding as of December 31, 2009 and 298,347 shares issued and outstanding as of March 31, 2010 Stockholders’ equity: Common stock, $.01 par value; 100,000,000 shares authorized, 15,578,528 shares issued and 15,296,839 shares outstanding as of December 31, 2009 and 17,959,778 shares issued and 17,657,657 shares outstanding as of March 31, 2010 Additional paid-in capital Accumulated deficit (73,725 ) (103,591 ) Accumulated other comprehensive income 20 20 Total stockholders’ equity Total liabilities, mezzanine and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 Index Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenue: Seismic acquisition $ $ Multi-client — Data processing Total revenue Expenses: Seismic acquisition and multi-client Data processing Depreciation and amortization General and administrative Total Expenses Loss on disposal of property and equipment (193 ) (391 ) Income (loss) from operations (18,208 ) Other income (expenses): Interest income Interest expense (1,611 ) (10,173 ) Loss on early redemption of debt — (2,517 ) Foreign exchange gain (loss) (74 ) Other, net 50 Total other expenses, net (1,501 ) (11,213 ) Income (loss) before income taxes (29,421 ) Provision for income taxes Net income (loss) (29,866 ) Returns to preferred stockholders: Dividend and accretion costs Income (loss) applicable to common stockholders $ $
